 FOLK CHEVROLET, INC.FolkChevrolet,Inc.andProfessionalAutomobileSalesmenAssociation.Cases8-CA-4636,8-CA-4654, and 8-CA-4736May 29, 1969SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANMCCULI OCHAND MEMBERSFANNINGAND JENKINSOn July 1, 1968, the National Labor RelationsBoard issued a Decision and Order in theabove-entitled proceeding,' finding,inter alia,thattheRespondent had discriminated in regard to thetenureof employment of Martin L. Wiggins,Kenneth S. Evans, Roy Kaplan, and Patrick J.Blanc, in violation of Section 8(a)(3) and (I) of theNational Labor Relations Act, as amended, anddirectingthattheRespondentmakethediscriminatees whole for any loss of pay suffered asa result of said violations.OnOctober30,1968,theBoard'sActingRegionalDirector for Region 8 issued a backpayspecification and notice of hearing, to which theRespondent duly filed an answer. A hearing washeld before Trial Examiner Benjamin K. BlackburnonDecember 12, 1968, for the purpose ofdetermining the amount of backpay due the fourdiscriminatees.OnMarch 12, 1969, the TrialExaminer issued his Supplemental Decision attachedhereto, in which he found that the discriminateeswere entitled to the following payments, upon whichinterest was to accrue at 6 percent per annum untilpaid,computed on the basis of the quarterlyamountsofnetpackpaydue,lessany taxwithholding required by law:Martin L.Wiggins,$2,643.15;KennethS.Evans,$1,103.60;RoyKaplan, $2,087.10; and Patrick J. Blanc, $4,543.65.Thereafter, the Respondent filed exceptions to theTrialExaminer'sSupplementalDecisionand asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed.The Board has considered theentirerecord in this case, including the TrialExaminer'sSupplementalDecision,andtheexceptions and brief, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.Not published in NLRBvolumes.176 NLRB No. 30ORDER277Pursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby orders that the Respondent,FolkChevrolet, Inc.,Akron,Ohio, its officers,agents, successors, and assigns, shall make wholeMartin L. Wiggins, Kenneth S. Evans, Roy Kaplan,and Patrick J. Blanc by payment to them of theamounts set forth in the attached Trial Examiner'sSupplemental Decision.TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Trial Examiner: On July 1,1968, the Board issued its Order herein, adopting, in theabsence of exceptions, the Decision of Trial ExaminerJames V. Constantine, dated February 28, 1968. TrialExaminer Constantine found that Folk Chevrolet, Inc.,referred to herein as Respondent, discriminated in regardto the tenure of employment of Martin L. Wiggins,Kenneth S. Evans, Roy Kaplan, and Patrick J. Blanc,referred to collectively herein as the discriminatees,thereby violating Section 8(a)(3) and (1) of the Act. TheBoard ordered,interalia,thatRespondentmake thediscriminateeswhole for any loss of pay suffered as aresult of said violation.A controversy has arisen over the amount of backpaydue the discriminatees under the terms of the Board'sOrder.Consequently,theBoard'sActingRegionalDirector for Region 8 (Cleveland, Ohio) on October 30,1968, pursuant to Section 102.52 of the Board's Rules andRegulations,issuedandcausedtobeservedonRespondent detailed backpay specifications alleging thebackpay due these men as required by the Board's Order.In accordance with Section 102.53(a) of the Board's Rulesand Regulations, the specifications "specifically and indetail show, for each employee, the backpay periodsbroken down by calendar quarters, the specific figures andbasis of computation as to gross backpay and interimearnings, the expenses for each quarter, the net backpaydue, and any other pertinent information."In compliance with Section 102.54(b) of the Board'sRules and Regulations, Respondent, on November 14,1968, filed a detailed answer to the backpay specifications.In addition to admitting or denying the various allegationscontained in the specifications,Respondent stated that,subsequent to June 6, 1968, representatives of Region 8repudiated an agreement reached on that date as to theformula to be followed in computing backpay and pleadedthat"any backpay awards that are ultimately issuedshould not bear interest after June 6, 1968, the date uponwhich the Respondent was ready, willing and able tomake a reasonable settlement with respect to backpay."Pursuant to due notice a hearing on the specificationsand answer was held before me in Akron, Ohio, onDecember 12, 1968, at which the General Counsel andRespondent appeared by counsel and the discriminateesappeared as witnesses.Allpartieswere afforded fullopportunity to call and examine or cross-examinewitnesses, to introduce evidence, and to argue orally.Briefsfiledon behalf of the General Counsel andRespondent have been carefully considered. 278DECISIONSOF.NATIONALLABOR RELATIONS BOARDUpon my observation of the witnesses,the testimonyand evidence in this supplementary proceeding,and theentire record in the case,Imake the following:FINDINGS OFFACT AND CONCLUSIONS OF LAW1.THE MILEAGE ISSUEThediscriminateesworkedforRespondentasautomobile salesmen.As a resultofRespondent'sdiscrimination against them, each lost,in addition to thecommissionshe wouldhave earned on sales, the use of aso-calleddemonstratorautomobilefurnishedbyRespondent.'Demonstrator is something of a misnomersince the record revealsthat eachsalesman was furnisheda new car eachyear primarily for his own use and not foruse in demonstrating Respondent'sproduct to potentialcustomers.Salesmen were encouragedto permit prospectsto test drive the specificmodel automobiletheywereinterested in.Occasionswhen prospects test drove ademonstrator assigned to a salesman were extremely rare.Salesmen hadto buy onlygasoline andpay an insurancepremium inorderto use these automobiles.The General Counsel has computed the monetary valueof the loss of use of thedemonstrators by ascertainingfrom eachdiscriminatee the average number of miles hedrovehisdemonstratoreachweekpriortothediscrimination'and reimbursingeach at the rate of 10cents per mile on thetheory that he would have continuedto drive the same averagenumber ofmileseach weekduringthe periodwhen Respondent denied him the use ofademonstrator.Respondent challengestheGeneralCounsel'scomputationon the groundthat(1)thedemonstratorswere merelya sellingtool furnished to thediscriminateesfor Respondent'sbenefitand therefore theirloss is reflected in the discriminatees' loss commissions;(2)thereisno evidenceofhowmany miles thediscriminateesactually droveother automobilesduring theperiod whentheywere denieduse of theirdemonstratorsand the General Counsel'sconstructivemiles is animproper basis forthe computation; and (3)there is nobasis for valuingthe loss of an automobile at 10 cents amile.My findingthat Respondentfurnisheddemonstrators toits salesmenfor theirpersonal use as a perquisiteof theiremployment and not as a selling tool disposes ofRespondent's first argument.As to the second, it is truethat therecord does not revealhow manymiles thediscriminateesdrove their own automobiles, if any, duringthe relevantperiod.However, the General Counsel'stheory thatthe discriminateeswould havecontinued to useRespondent's demonstrators in anaverage manner but forRespondent's discrimination is not unreasonable.Since thepurposeof backpayis to make discriminateeswhole, thatis, toput themin the same positionthey would have beeniniftheyhadnotbeendiscriminatedagainst,Respondent's argumentthat thetrue measureof their lossis the amountthey were forced to drive theirown cars isnot well taken.But for Respondent'sdiscrimination theywould have driven Respondent's demonstrators,not theirown automobiles.,Finally, 10cents a milehas been heldby theBoardto be areasonable figurefor computing thevalue of useof an automobile in a backpay proceeding.,in Blanc's case, two automobilesare in issue,one furnished for his useand onefor his wife's.'The weekly figure usedin each case wasthe discriminatee's estimate ofhis annualmileage divided by 52.Thereisno reasonfor departing fromthat precedent here.M. J. McCarthyMotor SalesCo.,147 NLRB 605;RiceLake Creamery Company,151 NLRB 1113.II.THE EMPLOYMENT AGENCY FEE ISSUEThe General Counsel has claimed as an expense incomputing the backpay due Roy Kaplan a debt of $450which he incurred to an employment agency in the courseof seeking interim employment.Kaplan testified that heobtaineda job with the New York Life InsuranceCompany through Allstate Employment Service on June12, 1967, and was charged $450 for the service rendered.The only other evidence in the record of the fee chargedKaplan is areceipt from Allstate dated January 15, 1968.It shows a $25 payment on an "amount of account" of$175 and a new balance due of $150. The backpayspecification admits earnings by Kaplan from New YorkLife Insurance Company of $2,215 in the second and thirdquarters of 1967.Respondent contends that the$450 expense item shouldbe disallowed as a credittoRoyKaplan because ". .Respondent's Exhibit 1 [the Allstate receipt] is the onlyevidence of this alleged expense..Itdoes not statewhentheindebtednesswas incurredand,mostsignificantly,itcontradictsKaplan as it states that theamount of the account was $175.00. No court couldaccept Kaplan's statement that his bill was $450.00 whenthe only record states$175.00.Moreover Kaplan did notstate that he paid any amount other than the $25.00appearing on Respondent'sExhibit 1. If he had, he wouldhave similar receipts or cancelled checks. The evidence intherecordshows thatKaplan paid $25.00 to anemployment agency well after the period of discriminationand this certainly does not prove the $450.00 claimed asan interimexpense by the General Counsel."I reject Respondent's argument.The Allstatereceipt isnot the onlyevidenceof the expense in the record. On thecontrary, there is Kaplan's direct testimony that he wascharged a fee of $450 in obtaining the job the interimearnings from which are deducted from his gross backpay.I credit his testimony. I further find that the import of theAllstate receipt is that, as of January 15, 1968, Kaplanhad paid off $300 of the $450 debt he incurred. Moreover,whether he has ever paid the other $150 is immaterial tothe issue before me. The mere fact that he incurred thatdebt is sufficient to make the entire $450 fee a propercredit to him in computing the backpay due him.III.THE INTERIM EMPLOYMENT ISSUESA. Self-EmploymentMartin L. Wigginsand PatrickJ.Blanc did not seekjobsduringthe backpayperiod.Instead, each went almostimmediately into businessfor himselfas a used-car dealer.'The backpayspecificationsadmit,astheirinterimearnings, the amountsofmoney which each withdrewfrom his business during thebackpay period. Eachtestified,in effect, that he withdrew money when and asthe earnings of the businesspermitted. Each produced the'Blanc spent 10 days considering an offer to become general manager ofone of Respondent's competitors.He turned it down when the managementrefused his demand for a share of the profits.He then opened his ownbusiness as a sole proprietorship.Wiggins immediately went into businesswith a man named Likens as"LikensAutomotive Sales," an Ohiocorporation. FOLK CHEVROLET, INC.records of his business and made them available toRespondent.WhenRespondent requested time at thehearing to study the records, it was arranged that counselforGeneral Counsel and counsel for Respondent wouldtogether work out an exhibit to be marked Respondent'sExhibit 3 which would reflect any informationinWiggins'and Blanc's business records which Respondent wanted toinclude in the record. Instead, a letter from Respondent'scounsel to me dated January 21, 1969, has been receivedin evidence as Respondent's Exhibit 3. It reads:Please be advised that Respondent's Exhibit No. 3 willnot be submitted.Mr.Watters ['Respondent's officemanager] is not able to determine from the businessrecords ofWiggins and Blanc what their businesseswere earning during the period of discrimination. Thisinformation is not shown by the accounting records andit is necessary to look at individual car records. In thecase of Wiggins, he does have the car records butnumerous dates are missing.In the case of Blanc, hehas no car records and it is impossible to traceparticular cars with regard to the time and cost ofacquisition and the time and selling price.Respondent contends that the General Counsel hasfailed to proveWiggins' and Blanc's "gross backpay"because it has failed to prove their interim earnings, asdistinguished from their withdrawals, from their used-carbusinesses. It citesMastro Plastics'insupport of theproposition that the burden of proof in establishing thegross backpay due to an employee is upon the GeneralCounsel. The citation supports the proposition, but theproposition does not support Respondent's argument. For,asMastro Plasticsmakes clear, the General Counselmust,indeed,establishthegrossbackpaydueadiscriminatee,that is,the gross amount of money hewould have earned had he continued in the discriminator'semploy, but the burden of proving interim earnings, thatis,the amount of money the discriminatee did or shouldhave earned during the period of the discrimination, inorder to establishnetbackpay, that is, the sum requiredtomake the discriminatee whole,isupon Respondent.Any efforts expended by the General Counsel inestablishing interim earningsor a willfulloss of interimearningsare simply a public service and not a part of hisburden in proving a backpay claim. Here, the GeneralCounsel, as a public service, made Wiggins, Blanc, andtheirbusiness records available to Respondent so thatRespondent could prove, if such were the fact, thatWiggins'andBlanc'searningsfrom their used-carbusinesses were substantially larger than the amounts ofmoney they withdrew from the businesses during thebackpay period. Respondent has failed to carry its burden.Since I credit the testimony of Wiggins and Blanc thattheirwithdrawals were roughly equal to the earnings oftheir businesses and since,on the record considered as awhole,such a correlation is not an unreasonable way ofestablishing their interim earnings so as to arrive at thenet backpay due them, I find that the General Counselhas met his general burden of proof in establishing thedamage which has resulted from Respondent's establisheddiscrimination,as that language is used by the, Board inMastro Plastics, Cornwell Company, Inc.,171 NLRB No.43.'Mastro Plastics Corporation,136 NLRB 1342, and 145 NLRB 1710,enfd.as modified354 F.2d 170(C.A. 2).B. Failureto Seek Jobsas Automobile Salesmen279Kenneth S. Evans did not seek new employment as anautomobile salesman. Instead, he elected to return to hisold occupation of mechanic, and, a day or two before heleftRespondent'semploy,arrangedtobehiredimmediately by another automobile dealer as foreman ofhis garage.Respondent links Evans withWiggins andBlanc in arguing that all three disqualified themselves forbackpaybyrefusingtoseeksubstantiallyequalemployment. Respondent relies on the undisputed factthat none of the three accepted reinstatement when it wasoffered by Respondent in either September or October1967.With respect to Evans, it argues that, since heselected his own termination dates and carefully arrangedless lucrative employment in advance, he should bedistinguished from an employee who must seek anyemployment in order to live when he is suddenlydischarged.With respect to Wiggins and Blanc, it arguesthatself-employmentassufficienteffortbyadiscriminatee tomitigate lossesby seeking interimemployment is limited only to situations where theself-employment is obviously an interim attempt tomaintain earnings until reinstatement. I can find nojustification for the distinctions Respondent would draw.While Evans may not have been required to accept a lessdesirable job in order to avoid a finding of willful loss ofinterim earnings,the fact that he elected to take such ajob cannot be held against him. I find, therefore, that hedidnot disqualify himself by seeking and acceptinginterim employment as a garage foreman rather than asanautomobilesalesmanandthereafterdecliningreinstatementwhen it was offered to him.EastTexasSteelCastingsCompany,Inc.,116NLRB 1336;Winn-Dixie Stores, Inc.,170 NLRB No. 198. Similarly, Ifind thatWiggins and Blanc did not remove themselvesfrom the automobile salesman employment market bygoing into business for themselves, even though they toosubsequently declined reinstatement.HeinrichMotors,Inc.,166 NLRB No. 88.IV. THE GROSS BACKPAY FORMULA ISSUEThe major issue raised in this proceeding is the formulaused by the General Counsel in computing the grossbackpay due the discriminatees.Wiggins, Evans, Kaplan,and Blanc were full-time salesmen for Respondent duringall of 1966.' Only four other full-time salesmen - W. L.Burch, J. E. Dixon, W. R. Kerns, and O. E. Morehart -worked for Respondent during all of 1966 as well asduring the entire backpay period from April 24 throughOctober 23, 1967. Numerous other persons worked assalesmen for Respondent at various times in 1966 and1967, either full time or part time.In arriving at the gross backpay figures contained inthe specifications, the General Counsel first averaged the1966 earnings of Burch, Dixon, Kerns, and Morehart.Into this figure he divided the 1966 earnings of each of thediscriminatees to establish the ratio between the- earnings'TrialExaminer Constantine found that Evans andWigginswereconstructively discharged.'Trial Examiner Constantine found that Evans,hired by Respondent as amechanic in 1963,was designated a salesman in "early 1966." However,Evans testified beforeme,without contradiction,thathe became afull-time salesman on the first day of that year Respondent does notdispute the use of 1966 commissions as the base period for establishing theratios from which commissions lost by the discriminatees are to becomputed. 280DECISIONSOF NATIONALLABOR RELATIONS BOARDofanaveragefull-timesalesmanotherthanthediscriminateesandtheearningsofeachofthediscriminatees in the 1966 base period. The results rangedfrom a high of 1.423 for Blanc to a low of .689 for Evans.Next, the General Counsel averaged the earnings ofBurch,Dixon, Kerns, and Morehart for the second andthird quarters and for October 1967. He converted thisfigure into an average weekly earning during the secondand third quarters and an average earning for the relevantnumber of days in October 1967. Finally, the GeneralCounsel applied the ratio for each discriminatee to theseaverage figures for the various portions of the backpayperiod to determine the amount of commissions eachwould have earned in the portions of the backpay periodrelevant to him.Respondent's business declined substantially between1966 and 1967. In fact, the situation ultimately became sobad that GeneralMotors terminatedRespondent'snew-car dealership in 1968. Respondent contends that theonlyfairway to compute the commissions thediscriminateeswould have earned during the backpayperiod is to determine what portion of all the commissionspaid by Respondent to its salesmen in 1966 went to eachof the discriminatees and credit him with the same portionin the backpay period. Stated another way, Respondent'sformulawouldcomparethediscriminateeswithRespondent's entire staff of salesmen. If discriminatee A'stotalearnings for 1966 were 10 percent of all thecommissions paid by Respondent to salesmen in 1966,Respondent would compute his gross backpay at 10percent of the total commissions paid by Respondentduring the backpay period relevant to him.Respondent'sargument is based on the premise thatonly a certain amount of business was available forsalesmenduringthebackpayperiodandthediscriminatees, by their presence, could not and would nothave increased that total. Therefore, only a percentage ofthat total as established in the 1966 base period canreasonablybeassumedastheearningsofeachdiscriminateeduring the period in which he wasdiscriminated against.The General Counsel attempted tocounter this argument by having each discriminateeestimate what percentage of his sales was to"walk-in"customers, i.e., to customers who came to Respondent'sshowroom to purchase a car, thus creating a sale whichwould have been consummated regardless of whether oneof the discriminates or some other salesman handled thetransaction, and what percentage was to prospects thediscriminatees uncovered by their own efforts.Wigginsand Kaplan testified, respectively, that 60 and 65 percentof their 1966 sales were walk-ins. Evans testified thatpracticallyallof his sales were to walk-ins;Blanc,practically none. I credit their estimates although I havenot relied on them,since I consider them immaterial tothe issue.Which formula is used makes a substantial difference ingross backpay due the discriminatees. I have attempted towork out the computations using Respondent's formula.The results, in tabular form and utilizing the figures fordemonstrator cars,insurance premiums,interim earnings,and expenses contained in the backpay specifications, areattached as Appendixes A-1 through A-4. The figuresentered in the gross commissions column are a percentageof the totalcommissionspaid by Respondent in eachmonth which varies from discriminatee to discriminatee:depending on the ratio of his 1966 earnings to the totalcommissionspaidbyRespondentin1966.Ihavedetermined fromRespondent's recordswhich are inevidence that, in 1966, Wiggins earned 9.04 percent of thecommissions paid by Respondent; Evans, 6.58 percent;Kaplan, 6.64 percent; and Blanc, 13.59 percent.IfindRespondent's argument without merit becausethe premise on which it is based is faulty. Even if only acertainquantum of business was available during thebackpay period and the discriminatees, by their efforts,would not have added substantially to that total, ananalysis of the commissions earned by Burch, Dixon,Kerns, and Morehart in 1966 and during the backpayperiod shows that, while sales did indeed decline in 1967,the only full-time salesmen with whom the discriminateescan reasonably be compared in both 1966 and 1967 earneda substantially higher proportion of the commissions paidin1967 than they did in 1966. Such an analysis isattached as Appendix B. The consistent pattern of ahigher percentage of commissions paid to each man in1967 than in 1966, as well as in the relevant quarters andmonth of 1967 as contrasted with 1966, speaks for itself Iconclude, therefore, that the formula used by the GeneralCounsel is a reasonable and proper one and morecorrectlyreflectstheamount of commissions eachdiscriminateewould have earned but for Respondent'sdiscrimination against himthan the formula advanced byRespondent.Story Oldsmobile, Inc.,145 NLRB 1647. SeealsoAmericanManufacturing Company of Texas,167NLRB No. 71, 'andN.L.R.B. v. Kartarik, Inc.,227 F.2d190 (C. A. 8).V. THE AMOUNT OF BACKPAY DUEHaving resolved the variousissueslitigated before meagainst Respondent, I find that the sums set forth in thebackpay specifications filed and served upon Respondentby the Board, as amended,' are due the discriminatees, asfollows:Martin L. Wiggins - $2,643.158Kenneth S. Evans - $1,103.60Roy Kaplan - $2,087.10Patrick J.Blanc- $4,543.658In addition, Respondent produced no evidence at thehearing in support of the allegation in its answer thatcircumstances exist which should toll the accumulation ofinterest on the above sums after June 6, 1968. Therefore,since the Order herein provides for interest at 6 percentper annum on the above sums, to be computed in themanner specified inIsisPlumbing & Heating Co.,138NLRB 716, such interest will continue to accrue until thedate of payment of all backpay due. Finally, payment ofall sums due shall also be less any taxes required, to bewithheld by Respondent under Federal or State law.'The General Counsel's motion, contained in his brief, to amend thebackpay specification with respect to Wiggins to show interimearningsduring the third quarter of 1967 of $1,312 rather than $1,475 is granted.'The breakdown for each discriminatee by quarters is set forth inAppendix C. FOLK CH•VR(M.El', INC.APPENDIX A-1MARTINI..WIGGINS:RaLkpay period- .Iuls 19-October 23, 1967;denied us281GROSSDFMONSTRA'I'ORINSURANCE EARNING. INTERIMNETCOMMISSIONSCARPRF MIIJMSAl F'OI K EARNINGS EXPENSES BACKPAPlusPlusMinusMinusPlusEquals2dDARTER317.35317.35July 1967443.74*484.31August461.76September333.003d QUARTER-112385750.1040 95484.311,312.00233.24October625.35*41hQUARTER625.35173.1013 6568400128.10TOTAL678.69* 1 ot,tl figure for month used rather than more appropriate figure for relevant part of month because records of Respondentused in making L omlattation,, do not gise daily, week IN, or other figures for period, of Less than month.API'I \DIX t% 2KI NN-1 I II SIVANS, Rack 1sPeriod- JGROSSr)I'MO\S1 It \I ORI\Sl'R,\NCF14R\INGS INl I RIMNETCOMMISSIONS('\RPRI \111 NIS\I FOI K FAR\I\GS I:XPFNSFS BACKPAIPlusPlus\linu,\lino,PlusEquals2d QUARTER105.60105.60July 1967322,99*258 09August136.10September242. IS3dQl'ARTER901.47249 6025% (191.519000October455.1'*4th QUAR I f R455 I'38.40338 0(1155.57TOTAL.261.17*Total figurefor month used rathcrthanmore approptt.te figurefor telesant part of month because record,of Respondentused in making computations do not gis i1,uty.\seekh.ot other ttgutCslurperiodsotless than month. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX A-3ROY KAPLAN: BackPay Period:Mai, 25.-October 231967,denied Use of Car.Ma 23.19GROSSDEMONSTRATORINSI^RANCEEARNINGS INTERIMNETCOMMISSIONSC%RPRI MINIMSAl t-OLK EARNINGS EXPENSES BACKPAPlusPlusMinussinusPlusEqualsMay 1967521.70*633.25June336.702dQUARTER858.4084.70633.25240.00240.00309.85July325.93August339.17September244.603dUARTER909.70200.201.975.00210.00October459.32*4thQUARTER459.3246.2053.20239.00213.32TOTAL523.17'Totalfigure for month used rather than more appropriate figure for relc%antnart ofmonth because records of Kespondentused in making computations do not givedaily, weekly. or other figure-. for periods ofless than month.APPENDIX 4 4PATRICK J. BLANC:Backpay period;April24 to September 25, 1967;deniedUses of Car, April 25, 1967.GROSSDEMONSTRATORINSt I+ 4Ni IEARNINGS INTERIMNITCOMMISSIONSCARI'RI \IIt'MSAl FOLK EARNINGS EXPENSES BACKPAPlu.PlusMinusMinusPlusEqualsApril 1967808.64*489.13May1,067.7526.80**June811.932dQUARTER2,688.32425.3036.40515.931,050.001,584.09July667.08August694.17September500.613d QUARTER1,861.86793.7554.603,424.000TOTAL1,584.09*Total figure for month used rather than more appropriatefigure forrelevant part of month because records of Respondentused in making computations do not rise daily, s cekh.of otherfiguresfor pet iods of less than month*'There is no explanation for this figure in the record.Pte.umahlyBlancrecessedhis commission in May for a sale madeprior to his discharge on April 24, 1967. FOLK CHEVROLET, INC.AI'I'I \1)IX BCOMMISSIONS I ARNFD BY "COMPARABLE"FULL-TIME SALESMENPERIODDolto nc19661301967732d Qtr 1966352d Qtr 1967ue3d Qtr 1966283d Qtr 196713Oct 196612Oct 19676.283TOTAL.W. 1.. BUIRCHJ. E. DIXONW. R. KERNSO.E.MOREHAR7lars1967asDollarsr4of totalDollars%of totalDollars%oftotalDollarscJooftotscrestri ofto nearestforto nearestforto nearestforto nearestfor1966S10period$1Uperiod$10period$10period,31012,6309.714,10010.811,7309.011,3608.7,71056.611,22015.214,14019.211,81016.012,72017.3,8403,2609.13,77010.52,5607.13,2209.0,78055.22,55012.93,74018.93,24016.23,81019.34803.86013.62,99010.52,5308.92,2007.7,70048.13,11022.73,4002483.22023.52,6901965009807.81,89015.11,2109.79207.492055.42300i3.21,35019.51,65023.81,31018.9APPFNDIX C1COMMIS IONS DEMONSTRATOR I IPRI \III MS I A RI (1 K1 IIARNIVMSI EXPFNSES I BACNETKPAYPlusPlusMinus!MinusPlusIqualsMartin .I.'\ igbms:2d Qtr.317.35317 353d Qtr2,373.00750.1040.951,312.001,852.054th Qtr971 (X)173.1013.65684.00473.75TOTAL2,643.15Kenneth SE'ana2dQtr..105.60105.603d Qtr1,980.00249.601,519.00710.604th Qtr587.(X)38.4()338.00287.40TOTAL1.103.60Roy Kaplan:2d Qtr890.0084.70240.00240.00974.703d Qtr2,15&00200.201,975.00210.00593.204th Qtr712.0046.20239.00519.20TOTAL.2,087.10Patrick JBlanc:2d Qtr3,458(X)425.3036.401,050.002,869.703d Qtr.4,250.0()793.7554.603,424.401.673 95TOTA 1.4,543.65